
	
		II
		Calendar No. 118
		111th CONGRESS
		1st Session
		H. R. 80
		[Report No. 111–53]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 25, 2009
			Received
		
		
			March 12, 2009
			 Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			July 20, 2009
			Reported by Mrs. Boxer,
			 without amendment
		
		AN ACT
		To amend the Lacey Act Amendments of 1981
		  to treat nonhuman primates as prohibited wildlife species under that Act, to
		  make corrections in the provisions relating to captive wildlife offenses under
		  that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Captive Primate Safety
			 Act.
		2.Addition of
			 nonhuman primates to definition of prohibited wildlife speciesSection 2(g) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3371(g)) is amended by inserting before the period at the end
			 or any nonhuman primate.
		3.Captive wildlife
			 amendments
			(a)Prohibited
			 ActsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C.
			 3372) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting or after the semicolon;
						(ii)in
			 subparagraph (B)(iii), by striking ; or and inserting a
			 semicolon; and
						(iii)by
			 striking subparagraph (C); and
						(B)in paragraph (4),
			 by inserting or subsection (e) before the period; and
					(2)in subsection
			 (e)—
					(A)by redesignating
			 paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6)
			 respectively;
					(B)by striking
			 (e) and all that follows through Subsection (a)(2)(C)
			 does not apply in paragraph (1) and inserting the following:
						
							(e)Captive Wildlife
				Offense
								(1)In
				generalIt is unlawful for any person to import, export,
				transport, sell, receive, acquire, or purchase in interstate or foreign
				commerce any live animal of any prohibited wildlife species.
								(2)Limitation on
				applicationThis subsection—
									(A)does not apply to
				a person transporting a nonhuman primate to or from a veterinarian who is
				licensed to practice veterinary medicine within the United States, solely for
				the purpose of providing veterinary care to the nonhuman primate, if—
										(i)the person
				transporting the nonhuman primate carries written documentation issued by the
				veterinarian, including the appointment date and location;
										(ii)the nonhuman
				primate is transported in a secure enclosure appropriate for that species of
				primate;
										(iii)the nonhuman
				primate has no contact with any other animals or members of the public, other
				than the veterinarian and other authorized medical personnel providing
				veterinary care; and
										(iv)such
				transportation and provision of veterinary care is in accordance with all
				otherwise applicable State and local laws, regulations, permits, and health
				certificates;
										(B)does not apply to
				a person transporting a nonhuman primate to a legally designated caregiver for
				the nonhuman primate as a result of the death of the preceding owner of the
				nonhuman primate, if—
										(i)the person
				transporting the nonhuman primate is carrying legal documentation to support
				the need for transporting the nonhuman primate to the legally designated
				caregiver;
										(ii)the nonhuman
				primate is transported in a secure enclosure appropriate for the
				species;
										(iii)the nonhuman
				primate has no contact with any other animals or members of the public while
				being transported to the legally designated caregiver; and
										(iv)all applicable
				State and local restrictions on such transport, and all applicable State and
				local requirements for permits or health certificates, are complied
				with;
										(C)does not apply to
				a person transporting a nonhuman primate solely for the purpose of assisting an
				individual who is permanently disabled with a severe mobility impairment,
				if—
										(i)the nonhuman
				primate is a single animal of the genus Cebus;
										(ii)the nonhuman
				primate was obtained from, and trained at, a licensed nonprofit organization
				described in section 501(c)(3) of the Internal Revenue Code of 1986 the
				nonprofit tax status of which was obtained—
											(I)before July 18,
				2008; and
											(II)on the basis that
				the mission of the organization is to improve the quality of life of severely
				mobility-impaired individuals;
											(iii)the person
				transporting the nonhuman primate is a specially trained employee or agent of a
				nonprofit organization described in clause (ii) that is transporting the
				nonhuman primate to or from a designated individual who is permanently disabled
				with a severe mobility impairment, or to or from a licensed foster care home
				providing specialty training of the nonhuman primate solely for purposes of
				assisting an individual who is permanently disabled with severe mobility
				impairment;
										(iv)the person
				transporting the nonhuman primate carries documentation from the applicable
				nonprofit organization that includes the name of the designated individual
				referred to in clause (iii);
										(v)the nonhuman
				primate is transported in a secure enclosure that is appropriate for that
				species;
										(vi)the nonhuman
				primate has no contact with any animal or member of the public, other than the
				designated individual referred to in clause (iii); and
										(vii)the
				transportation of the nonhuman primate is in compliance with—
											(I)all applicable
				State and local restrictions regarding the transport; and
											(II)all applicable
				State and local requirements regarding permits or health certificates;
				and
											(D)does not
				apply
									;
					(C)in paragraph (2)
			 (as redesignated by subparagraph (A))—
						(i)by
			 striking a before prohibited and inserting
			 any;
						(ii)by
			 striking (3) and inserting (4); and
						(iii)by
			 striking (2) and inserting (3);
						(D)in paragraph (3)
			 (as redesignated by subparagraph (A))—
						(i)in
			 subparagraph (C)—
							(I)in clauses (ii)
			 and (iii), by striking animals listed in section 2(g) each place
			 it appears and inserting prohibited wildlife species; and
							(II)in clause (iv),
			 by striking animals and inserting prohibited wildlife
			 species; and
							(ii)in
			 subparagraph (D), by striking animal each place it appears and
			 inserting prohibited wildlife species;
						(E)in paragraph (4)
			 (as redesignated by subparagraph (A)), by striking (2) and
			 inserting (3); and
					(F)in paragraph (6)
			 (as redesignated by subparagraph (A))—
						(i)by
			 striking subsection (a)(2)(C) and inserting this
			 subsection; and
						(ii)by
			 striking 2004 through 2008 and inserting 2010 through
			 2014.
						(b)Civil
			 PenaltiesSection 4(a) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(a)) is amended—
				(1)in paragraph (1),
			 by inserting (e), after subsections (b), (d), ;
			 and
				(2)in paragraph (1),
			 by inserting , (e), after subsection (d).
				(c)Criminal
			 PenaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16
			 U.S.C. 3373(d)) is amended—
				(1)in paragraphs
			 (1)(A) and (1)(B) and in the first sentence of paragraph (2), by inserting
			 (e), after subsections (b), (d), each place it
			 appears; and
				(2)in paragraph (3),
			 by inserting , (e), after subsection (d).
				(d)Effective Date;
			 Regulations
				(1)Effective
			 dateSubsections (a) through (c) shall take effect on the earlier
			 of—
					(A)the date of the
			 issuance of regulations under paragraph (2); or
					(B)the expiration of
			 the period referred to in paragraph (2).
					(2)RegulationsThe
			 Secretary of the Interior shall issue regulations implementing the amendments
			 made by this section by not later than the end of the 180-day period beginning
			 on the date of the enactment of this Act.
				4.Applicability
			 provision amendmentSection 3
			 of the Captive Wildlife Safety Act (117 Stat. 2871; Public Law 108–191) is
			 amended—
			(1)in subsection (a),
			 by striking (a) In
			 General.—Section 3 and inserting Section
			 3; and
			(2)by striking
			 subsection (b).
			5.RegulationsSection 7(a) of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following new
			 paragraph:
			
				(3)The Secretary
				shall, in consultation with other relevant Federal and State agencies, issue
				regulations to implement section
				3(e).
				.
		6.Authorizations of
			 appropriations for additional law enforcement personnelIn addition to such other amounts as are
			 authorized to carry out the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
			 seq.), there is authorized to be appropriated to the Secretary of the Interior
			 $5,000,000 for fiscal year 2010 to hire additional law enforcement personnel of
			 the United States Fish and Wildlife Service to enforce that Act.
		
	
		July 20, 2009
		Reported without amendment
	
